UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported) June 25, AMCORE FINANCIAL, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdictionof Incorporation) 0-13393 36-3183870 (Commission File Number) (IRS Employer Identification No.) 501 Seventh Street, Rockford, Illinois 61104 (Address of Principal Executive Offices) (Zip Code) (815) 968-2241 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note:This Amendment No. 1 on Form 8-K/A (the “Form 8-K/A”) amends the Current Report on Form 8-K filed by the Company (as defined below) with the Securities and Exchange Commission on June 26, 2009.This Form 8-K/A is being filed solely to attach a copy of the Agreement (as defined below), dated June 26, 2009, as Exhibit 10.3 to this Form 8-K/A and such Agreement is incorporated herein by reference.The FRB (as defined below) made a copy of the Agreement available on June 30, 2009.The description of the Agreement below is qualified in its entirety by reference thereto. ITEM 1.01 Entry into a Material Definitive Agreement Written Agreement On June 26, 2009, AMCORE Financial Inc. (the “Company”) executed a Written Agreement (the “Agreement”) with the Federal Reserve Bank of Chicago (the “FRB”). The Agreement restricts the payment of dividends by the Company, as well as the taking of dividends or any other payment representing a reduction in capital from the Company’s wholly owned subsidiary, AMCORE Bank, National Association (the ”Bank”), without the prior approval of the FRB. The Agreement further requires that the Company shall not incur, increase, or guarantee any debt, repurchase or redeem any shares of its stock, or pay any interest or principal on subordinated debt or trust preferred securities, in each case without the prior approval of the FRB. The Agreement also requires the Company to develop a capital plan for the Company within 60 days, which plan shall address, among other things, the Company’s current and future capital requirements, including compliance with minimum capital ratios, adequacy of capital, the source and timing of additional funds, and procedures to notify the FRB no more than 30 days after the end of any quarter in which the Company’s consolidated capital ratios or the Bank’s capital ratios (total risk-based, Tier 1, or leverage) fall below the required minimums. The Company is also required to submit a cash flow projection for the remainder of 2009 to the FRB within 60 days and to provide notice to the FRB regarding the appointment of any new director or senior executive officer. Finally, the board of directors of the Company is required to submit written progress reports within 30 days after the end of each fiscal quarter. Any material failure to comply with the provisions of the Agreement could result in enforcement actions by the FRB.
